Citation Nr: 0117405	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  95-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for a thoracic spine 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from May 1981 to July 
1983.

This appeal arises from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.

The veteran was scheduled for a hearing before the Board of 
Veterans' Appeals (Board), in Washington, D.C., which was to 
have been held in April 2001.  In a March 2001 letter to the 
veteran notifying him of the hearing date and time, the Board 
advised him that since one postponement had already been 
granted, no further postponements could be requested and any 
failure to appear would be treated as if the hearing request 
had been withdrawn.  See 38 C.F.R. § 20.702(c)(1); but see 
38 C.F.R. § 20.702(c)(2) (after hearing date is fixed, 
extension of time may be granted for good cause, including 
illness).  Several days before the scheduled hearing, the 
Board received a facsimile transmission from the veteran 
stating that he was too ill to travel.  The correspondence 
only advised the Board of this fact, and did not seek any 
other relief or request a new hearing date.  Accordingly, the 
case will be processed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's thoracic spine disorder is manifested by 
knots and spasms of the dorsal musculature, with motion of 
the thoracic spine limited to between 15 and 35 degrees of 
forward flexion, with pain on motion, but with no current 
evidence of ankylosis, either favorable or unfavorable; there 
is no indication that this condition has resulted in marked 
interference with employment or required frequent 
hospitalization.

3.  The veteran suffers from a seizure or pseudoseizure 
disorder which the preponderance of the evidence indicates is 
related to a pre-service automobile accident resulting in 
head trauma; the seizure disorder was not present or apparent 
during active service and there is no evidence that it 
increased in severity during that time; no competent medical 
evidence links the seizure disorder to any aspect of the 
veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
thoracic spine disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000) (VCAA); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.20, 4.71a, 
Diagnostic Codes 5288, 5291 (2000).

2.  A seizure disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1113, 
1131 1153 (West 1991 & Supp. 2000); VCAA; 38 C.F.R. § 3.303, 
3.304, 3.306, 3.322 (2000).

3.  A cervical spine condition was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1111, 1113, 1131, 1153, 5104(b), 5107(b), 
5108, 7103-5 (West 1991 & Supp. 2000); VCAA; 38 C.F.R. 
§§ 3.102(b), 3.104, 3.156, 3.160(d), 3.303(b), 3.304, 3.306, 
3.322, 4.9, 19.5, 19.7, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to addressing any of the appealed issues, the Board 
notes that in November 2000, the Veterans Claims Assistance 
Act of 2000 became law, Pub. L. No. 106-475 (2000) (the VCAA) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), 
substantially modifying the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, sec. 3(a) (to be codified at 38 U.S.C. § 5103-5103A)).  
After receiving an application for benefits, VA is required 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

After reviewing the veteran's claims, the Board concludes 
that the RO substantially complied with the VCAA's 
requirements.  A significant body of lay and medical evidence 
has been developed with respect to each of the issues on 
appeal, and the RO's statements and supplemental statements 
of the case clarified what evidence would be required to 
establish entitlement to an increased rating for the 
veteran's thoracic spine condition, service connection for a 
seizure disorder and service connection for a cervical spine 
condition.  The veteran and his representative responded to 
the RO's communications with additional evidence and 
argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(d)).  With respect to the veteran's claims for an 
increased rating for a thoracic spine disorder and service 
connection for a seizure disorder, this obligation was 
satisfied by VA compensation examinations performed in March 
and April of 2000, which are described below.  The 
application of this requirement to his claim for service 
connection for a cervical spine condition is discussed below.

For these reasons, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record, and that a 
remand on the issues being finally adjudicated would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Increased Rating for a Thoracic Spine Disorder

The veteran filed his application for a rating higher than 10 
percent for his thoracic spine disorder in May 1993.  Service 
connection for this condition was established as of August 
1986, following a September 1988 Board decision noting the 
existence of an in-service injury and evidence suggesting 
continuous symptomatology thereafter.  The RO originally 
assigned a noncompensable (0 percent) rating, but this was 
increased to 10 percent in July 1991, after a VA examination 
demonstrated pain and tenderness in the mid-thoracic area and 
slight postural abnormalities,
and to 20 percent in March 1996, following a hearing 
officer's review of a December 1995 VA examination showing 
severely restricted movement.  

Private medical evidence submitted by the veteran with his 
claim included treatment records from the Neurology Center of 
Northern Arizona (NCNA), Sedona Medical Center (SMC) and 
Flagstaff Medical Center (FMC) during the period 1992 to 
1993.  Much of this pertains to headache- and seizure-related 
treatment, but continued back pain and back muscle spasms 
apparently originating in the thoracic area are also well-
documented.  In early 1993, the veteran was noted by 
physicians at FMC to have been born with spina bifida at T5-
7, which was identified as the cause of significant back 
spasms and gradual progressing scoliosis and 
spondylolisthesis.  In December 1995, an osteophysician at 
Cottonwood/Sedona Medical Center described the veteran's 
thoracic area as presenting an increased kyphotic curve with 
radiating pain from the upper thoracic region into the neck 
and head, as well as brachial radicular pain into the 
shoulders and hands.  The physician also reported 
degenerative disc disease in the thoracic and other spinal 
regions.  The pain in the thoracic region was characterized 
as severe.  X-ray studies done at this time noted paraspinal 
muscle spasm and minor osteophytes, but no acute thoracic 
vertebral compression fracture or sign of thoracic 
intervertebral disc disease.  

There is an extensive collection of VA treatment records, 
dating from the 1980s through 1999, which show continuing 
complaints and treatment of back problems generally.  Most 
references are to lumbar or cervical spine complaints, 
however, and the thoracic (or dorsal) spine is only 
infrequently addressed. 

A December 1995 VA examination at the Phoenix VA Medical 
Center (MC) noted a history of knots and spasms in the 
thoracic spine, which the veteran described as like a muscle 
pull.  A 20 degree kyphosis ("abnormally increased convexity 
in the curvature of the thoracic spine as viewed from the 
side," Dorland's Illustrated Medical Dictionary 886 (27th 
ed. 1988) was observed, which the veteran could extend to 5 
degrees of kyphosis, for 15 degrees total range of motion.  
Rotation and flexion were nil.  Movement reportedly caused 
pain.  X-ray studies were characterized as normal except for 
minimal scoliosis.

The veteran was examined again at the Phoenix VAMC in March 
2000.  He complained of some tenderness around the left and 
right parathoracic muscles and reported pain on percussion 
throughout the thoracic and lumbar spine regions.  Range of 
motion of the thoracic and lumbar spine was measured at 25 
degrees flexion, 25 degrees extension and 25 degrees side 
bending (flexion) bilaterally.  He complained of pain at the 
extremes of all movements.  The examining physician indicated 
that this would represent minimal function impairment, with 
the loss of approximately 30 to 35 degrees forward flexion, 
which was more likely than not related to the lumbar spine 
rather than the thoracic.  His final impression was of 
thoracic spine strain with no symptoms or radiculopathy.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO has rated the veteran's thoracic spine disorder by 
analogy to ankylosis of the dorsal spine, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5288.  This is appropriate where an 
unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available.  
38 C.F.R. § 4.20.  Ankylosis is "[s]tiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 
87 (25th ed. 1990).  Under Code 5288, a 20 percent rating is 
appropriate for favorable ankylosis, while assignment of a 30 
percent rating, the maximum available under the rating 
schedule, requires a showing of unfavorable ankylosis.

In the veteran's case, the December 1995 examination showed a 
total of about 15 degrees of motion in extension only, with 5 
degrees of residual convex curvature (forward bending).  
Given the extent of limited motion, the RO hearing officer 
chose to characterize this as favorable ankylosis and award a 
20 percent evaluation.  However, there is no clear evidence 
of ankylosis or pseudo-ankylosis in the most recent 
examination, which documented at least 25 degrees of both 
flexion and extension in the lumbar and thoracic spine, with 
no mention of any observable kyphosis or other postural 
abnormality (with the exception of a "minimal" scoliosis 
which the examiner indicated would have been "present prior 
to military service").  Absent any current evidence of 
ankylosis, there is no basis for assigning a 30 percent 
rating under Code 5288.

In evaluating the severity of a disability, however, 
consideration also must be given to the potential application 
of various other provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran.  See Suttmann 
v. Brown, 5 Vet. App. 127, 133 (1993); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-593 (1991).  Accordingly, the 
Board has reviewed other Codes which provide criteria for 
evaluating spine disability.  See 38 C.F.R. § 4.71a, Codes 
5285-5295.  With the exception of Code 5291, governing 
ratings for limitation of motion of the dorsal spine, none 
appear to be applicable.  Furthermore, use of Code 5291 would 
be of no benefit to the veteran, since the maximum schedular 
rating of 10 percent is less than he is currently assigned.

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996).  In the present case, the 
Board notes that there has been no assertion or showing that 
the veteran's service-connected disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" and need not remand this matter to the RO for 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for a Seizure Disorder

The veteran has also claimed entitlement to service 
connection for a seizure disorder.  The general law governing 
service connection in peacetime provides that VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1131 (West 1991).  However, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, a pre-existing disability which is aggravated 
during active service shall be considered service-connected, 
and the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See 38 U.S.C.A. § 1153 (1991); see 
also 38 C.F.R. §§ 3.303, 3.306, 3.322 (2000).  

Based on the statute and VA regulations, the United States 
Court of Appeals for Veteran's Claims (Court) has held that 
if a veteran's disability increases in severity during 
service there is a presumption of aggravation (i.e. service 
connection), unless it can be established by clear and 
unmistakable evidence that the increase was due to the 
natural progress of the disease.  See Townsend v. Derwinski, 
1 Vet. App. 408, 409-10 (1991) (where veteran's preexisting 
pes planus condition was noted to be minimal soon after 
induction but severe at separation, Court stated that the 
condition had increased in severity and held that presumption 
of aggravation had attached).

In December 1973, at age 18, the veteran was a passenger in 
an automobile which struck a telephone pole.  He was thrown 
from the car and brought to the emergency room of the 
Cincinnati General Hospital, where he "apparently had a 
generalized seizure."  The veteran stated that he had no 
prior history of seizures, and was admitted for observation 
for a period of three days.  No other seizures were observed 
during his hospitalization, and he was discharged on 
Dilantin.  X-ray studies performed at this time revealed a 
"grossly normal skull" and showed no evidence of acute 
trauma to the cervical spine, although spina bifida was noted 
at C-7.

The veteran's service medical records include a medical 
history prepared by the veteran and a pre-enlistment physical 
examination report both prepared in April 1981.  In his 
medical history and discussion with the examining physician, 
the veteran reported the 1973 automobile accident, and stated 
that he had suffered a concussion and was hospitalized "for 
observation" for three days.  He did not report any residual 
symptoms and denied any nervous system abnormality.  However, 
in August 1982, he was seen by a military physician for 
benign essential tremor.  In January 1983, he complained of 
hand, neck and eye tremors which he stated had been present 
in childhood.  The treating physician noted that the veteran 
had been evaluated for essential tremor at the Aring Center 
or Neurology at the University of Cincinnati Medical Center 
in August 1978, prior to his enlistment and acceptance on 
active duty (the Airing case report is contained in the 
claims file and contains a diagnosis of benign essential 
tremor, which was effectively controlled by Inderal).  He 
indicated that the veteran's tremor might be "intensified or 
aggravated during uncomfortable situations," and reported 
that it was permanent.  The veteran was reassigned from his 
job as a driver in a tank platoon as a result of this 
condition and thereafter performed work as a draftsman and 
illustrator for his battalion's headquarters element.

In February 1983, the veteran completed a "Dental Patient 
Health Questionnaire" on which he reported that he suffered 
from "seizure."  However, other than this single statement 
by the veteran, there is no indication in the service medical 
record of a seizure or seizure-like symptoms.  There is no 
pre-separation physical examination in the medical records.  
The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that although he was apparently 
released prior to the expiration of his term of active 
obligated service, this was not the result of a medical 
condition.

After his release from active duty in July 1983, the veteran 
was treated frequently for back and neck pain, and 
occasionally for his essential tremor, but there is no report 
of a seizure until January 1987.  The veteran had been seen 
frequently in December 1986 and January 1987 for a variety of 
complaints.  On January 7, 1987, he visited the Albuquerque, 
New Mexico VAMC twice: first in the early evening with 
complaints of a migraine headache for which he requested 
Percocet, and later, close to midnight, when he arrived by 
ambulance with a shallow 1.5 centimeter laceration of the 
right knee which he said occurred while wrestling with a 
friend.  On January 8th, the veteran came to the VAMC on his 
own, and reported that he had experience two seizures "last 
night."  He also requested changes in his medication.  He 
then apparently left the VAMC before being seen by a 
physician.  The veteran returned to the VAMC the afternoon of 
January 10th complaining of memory loss and tremor, and 
requesting a reevaluation of his right leg wound.  He does 
not appear to have mentioned the seizures reported to have 
occurred on January 7th, although he did discuss his seizure 
history secondary to the 1973 automobile accident.  The 
examiner's impressions included possible partial complex 
seizure disorder by history versus psychiatric problems or a 
combination of both.  On January 12th, the veteran was seen 
in the VAMC's neurology clinic without his chart.  He 
reported having had two seizures on January 7th: the first at 
about 7:30 or 8:00 p.m., and the second at about 10:30 or 
11:00 p.m.  He claimed that he was discharged after being 
seen for the first seizure and stated that he was refused 
admission when brought to the VAMC by ambulance after the 
second.  This statement clearly contradicts the documented 
clinical history.  After a comprehensive evaluation, the 
neurologist's impression was that he could not totally rule 
out a partial complex seizure disorder, although he commented 
that the veteran's behavioral outbursts appeared to be 
directed behavior.  On January 28, 1987, the veteran 
completed a "seizure report" as part of his application for 
Social Security Administration (SSA) disability benefits, in 
which he stated that he had suffered two seizures on January 
7th, each lasting approximately 20 minutes.

In March 1987, the veteran was again seen in the VAMC's 
neurology department, but by a different provider.  The 
veteran repeated his history of having experienced two 
seizures in early January.  The neurologist reported that the 
results of an EEG performed in mid-February were still 
pending at that time and that a neurological examination was 
essentially unchanged from the one conducted in January 1987.  
His diagnoses included "seizure disorder, last 1/7/87," but 
this is clearly based on the veteran's unverified history and 
not on any independent evaluation.  The veteran's February 
1987 EEG was reported later that month to have been normal, 
with no indication of a seizure problem.

In April 1987, the veteran was seen by a private psychiatrist 
and neurologist in connection with his Social Security claim.  
The veteran again reported a history of seizures since 
childhood, but asserted that they had begun again "last 
February" (i.e., February 1986).  Relying on a history 
provided by the veteran, the examiner concluded that he had 
"what sounds like a neurological condition which has been 
diagnosed as a possible cerebellar spinal degenerative 
disease with a complex seizure disorder."  He also reported 
a chronic anxiety disorder and stated that it was "very 
possible that the anxiety intensifies his neurologic 
symptoms" which, in turn, increased the anxiety.  A 
physician examining the veteran for spinous cerebellar 
degeneration in July 1987 also discussed a "seizure 
disorder," but again relied solely on the history provided 
by the veteran.  None of the medical reports regarding the 
claimed seizures contain any indication that the condition, 
irrespective of its origin (i.e., physiological or organic), 
either was incurred during or was related in any other way to 
the veteran's active military service. 

Following his treatment in 1987, the next report of seizures 
occurred in late 1992.  In October 1992, the veteran was seen 
at SMC after a "significant panic attack."  The veteran's 
treating physician treated these with Xanax, characterizing 
them as "panic seizure 'attacks.'"  In December 1992, the 
veteran presented himself at the Marcus J. Lawrence Hospital 
(MJL) emergency room with a "seizure," although a treatment 
note from his physician at SMC indicates that "the emergency 
room doctor . . . found nothing other than muscle 
twitching."  The veteran and his wife both stated that 
during his seizures he was not arousable, although he did not 
bite his tongue or become incontinent.  Later the same month, 
the veteran reported another seizure with unconsciousness.  A 
January 1993 neurological consultation at NCNA resulted in a 
diagnosis of "probable generalized seizures, possible focal 
onset, post-traumatic."  An EEG study conducted in February 
1993 showed right posterior hemisphere slowing, but no 
distinct epileptiform abnormalities.  A March 1993 clinical 
note from NCNA shows the veteran's seizures to have been 
"well controlled" with Dilantin.

Later VA and private medical treatment records appear to 
accept the diagnosis of a seizure disorder, although the type 
of seizure reported appears to vary from time to time.  In 
May 1999, the veteran was examined separately by a 
psychologist and a physical medicine and rehabilitation 
physician for the Arizona Department of Economic Services.  
Both examiners noted a seizure disorder based on the 
veteran's reports, but no independent examination or testing 
was performed.

In March and April 2000, the veteran received a brain and 
spinal cord examination at the Phoenix VAMC, which included a 
CAT scan of the head and an EEG.  The veteran's history of 
seizures was reviewed, together with other medical records 
and the claims file.  The examiner's initial impression was 
of a seizure disorder secondary to the head injury suffered 
in the 1973 automobile accident, although he noted that 
tonic/clonic-type seizures of the type described by the 
veteran usually lasted from two to 10 minutes, rather than 
the 20 to 40 minutes reported by the veteran.  The examiner 
later reviewed the CT scan, EEG and neurologic testing, and 
changed his initial assessment.  He indicated that the CT 
scan was negative and reported a "normal awake/drowsy EEG."  
Most cognitive neurologic signs were described as "at least 
average," but with "inconsistency [and] poor effort."  
There was no evidence of cortical dysfunction and veteran's 
tremor was noted to worsen when the examiner was in the room, 
consistent with somatization.  The final diagnosis was 
reported as probable pseudoseizures, with somatization on 
neurology testing, possibly for secondary emotional or 
financial gain.

Based on the medical evidence described above, the Board 
concludes that it is at least as likely as not that the 
veteran suffers from some type of seizure or pseudoseizure 
disorder, and that the most likely origin of this condition 
was the veteran's pre-service automobile accident in December 
1973.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102(b).  
There is no evidence that the veteran's seizure disorder was 
present during his active duty and, accordingly, no evidence 
that it was chronic or increased in its severity.  The first 
reported resumption of seizure activity was in January 1987, 
more than three years after his release from active duty.  
The veteran then apparently had a long symptom-free period 
before seizures or pseudoseizures resumed in late 1992.  No 
medical evidence suggests a connection between his seizure 
activity and any aspect of his military service.

The veteran testified at his November 1995 RO hearing that he 
did experience seizures during his military service, but 
concealed them from medical personnel and from his superiors.  
He indicated that he was able to know in advance when they 
would occur and "go somewhere privately for about a half-
hour [and] have my seizures."  He expressed the opinion that 
the stress of military life aggravated his seizure activity.  
The Board finds this testimony unpersuasive in light of his 
willingness to discuss and receive treatment in-service for 
his other neurologic condition, essential tremor.  In 
addition, his report of being able to detect or control the 
timing of his seizures is not credible.  Moreover, even if 
the veteran's reports were accepted, they would not 
constitute competent evidence to demonstrate aggravation of 
his condition in service.  Lay testimony is not competent to 
prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  It is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), and, since he has no medical 
expertise, the lay opinion of the veteran does not provide a 
basis upon which to make any finding as to the origin or 
development of his condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

Accordingly, in the absence of competent evidence 
demonstrating that a seizure disorder was incurred in, 
aggravated by or otherwise linked to his active military 
service, the veteran's claim for service connection must be 
denied.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.322.

Service Connection for a Cervical Spine Condition

This claim was originally adjudicated by the RO and certified 
to the Board as a question of whether new and material 
evidence had been submitted to reopen a claim of service 
connection for a cervical spine condition.  However, upon 
careful review, the Board has determined that a 1986 denial 
of service connection for the claimed disability never became 
final, within the meaning of 38 U.S.C.A. §§ 7103-7105 and 
38 C.F.R. §§ 3.104, 20.302, and remains in appellate status.

In a September 1986 rating decision, the Albuquerque VARO 
denied the veteran's claim of entitlement to service 
connection for "impairment of the neck, C-6 anomaly," and 
the veteran was notified of that decision by letter in 
October 1986.  Although characterized as a reopened claim, 
the notification letter referred to a "prior decision," 
taken in September 1983, which had denied service connection 
for a back condition.

The September 1986 decision was timely appealed by the 
veteran, who specifically mentioned the C-6 anomaly in his 
April 1987 substantive appeal, and was initially considered 
by the Board in November 1987, where the issue was 
characterized as service connection for a "spinal 
disorder."  At that time, the Board noted that it was unable 
to determine the nature and etiology of the "anomalous 
development of the sixth vertebral body" because of the lack 
of medical evidence, and remanded the claim for an orthopedic 
examination.  After the file was returned to the Board, it 
issued a decision in September 1988 granting service 
connection for a thoracic spine disability, based on post-
service thoracic spine pathology which it found could not be 
dissociated from the back problems experience in service.  
However, the Board failed to address the issue of service 
connection for a cervical spine condition, which, therefore, 
remains open on appeal.  See 38 U.S.C.A. §§ 5104(b), 7104(d); 
38 C.F.R. §§ 19.7(b), 20.1103.

Because the RO's September 1986 decision is not final, there 
is no requirement for "new and material" evidence to reopen 
the claim prior to addressing the issue on appeal.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 3.160(d).  All 
pertinent evidence in the claims file must be considered in 
connection with the appeal as if submitted with the veteran's 
original August 1986 claim for service connection for a 
"neck" injury involving a "split" disc.  38 C.F.R. 
§ 3.156(b).

Before the Board may proceed, it must determine whether 
rendering a decision prior to consideration of the correctly 
styled issue by the agency of original jurisdiction (the RO) 
will have prejudiced the veteran in the course of his appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
doing so, it must apply the binding precedent opinion of V.A. 
O.G.C. Prec. 16-92 (57 Fed. Reg. 49,747 (1992)).  See 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  That opinion 
observes that, "if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised."  O.G.C. 
Prec. 16-92, para. 16.  The Board notes that the veteran and 
his representative have consistently argued the merits of 
service connection for a cervical spine condition on the 
basis of pertinent law and the evidence (see, e.g., RO 
hearing of November 1995 transcript; Accredited 
Representative's statement of May 1996).  Furthermore, the 
RO's statement and supplemental statement of the case 
provided the veteran with the legal and regulatory standards 
for demonstrating service connection, and advised him where 
his evidence was considered to be deficient in that regard.  
Accordingly, the Board finds the veteran will not be 
prejudiced by its rendering of a decision on this issue, and 
is not required to remand this claim to the RO for additional 
consideration.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit to flowing 
to the veteran are to be avoided).

The general standards for service connection have been set 
forth above.  In addition, service connection for a condition 
may be granted under 38 C.F.R. § 3.303(b) where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that the condition still exists.  The evidence 
must be from a medical professional unless it relates to a 
condition which, under the Court's prior holdings, lay 
observation is competent to establish the existence of the 
disorder.  If a condition is deemed not to have been chronic, 
service connection may still be granted if the disorder is 
noted during service or a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

To establish service connection for a chronic condition, the 
veteran need not present medical evidence of a diagnosis of 
the chronic condition during service or within any applicable 
presumptive period.  "[T]here need only be symptomatology 
which, in retrospect, may be identified as manifestations of 
the chronic condition. . . ."  Cook v. Brown, 4 Vet. App. 
231, 237 (1993).

As noted previously, the veteran was involved in an 
automobile accident in September 1973, in which he was 
ejected from the car and struck his head, suffering a 
concussion.  X-ray studies taken at the Cincinnati General 
Hospital at that time showed no evidence of acute trauma to 
the cervical spine.  They did reveal a "neural arch fusion 
defect at C-7," described as a spina bifida, "a 
developmental anomaly characterized by defective closure of 
the bony encasement of the spinal cord." Dorland's 
Illustrated Medical Dictionary 1560 (27th ed. 1988).  At his 
April 1981 pre-enlistment physical examination, the veteran 
also reported having been in an automobile accident in 
November 1980.  X-rays studies of the cervical spine taken at 
the Cincinnati General Hospital on that date were said to 
show spina bifida occulta at C-6, but no abnormality of the 
spine and intact bones.  The interpreter's impression was of 
a normal cervical spine, "with the congenital anomaly 
described."

Service medical records show that the veteran injured himself 
during physical training in June 1981, when he twisted and 
"heard a snap."  He complained of pain on the back on the 
neck (spine) when bending the neck.  A treating physician 
reported that there were no apparent signs of trauma on 
cervical, thoracic and chest X-rays, although a lower 
cervical hemivertebra was noted.  This appears to correspond 
to the C-6 spina bifida documented on X-rays prior to 
service.  The veteran continued to have pain between the 
shoulder blades, and was later diagnosed with facet syndrome 
at T6-T7.  In August 1981, the veteran reinjured his back 
lifting a railroad tie during physical training.  Spine X-ray 
studies showed anomalous development of the 6th cervical 
vertebral body with two ossification centers (again 
corresponding to the pre-service condition), but were 
otherwise normal.  The evaluator's impression was of chronic 
myofascial pain.  In February 1982, the veteran reportedly 
pulled a muscle in his left shoulder while lifting an object, 
but there was no suggestion or assessment of an associated 
neck or cervical spine injury.  A pre-separation 
("Chapter") medical examination was conducted in June 1983, 
which included a clinical evaluation of the veteran's spine 
and upper extremities as normal.  

Almost immediately after his release from active duty in July 
1983, the veteran filed a claim with VA's Cleveland, Ohio, 
RO, reporting he suffered from a nervous tremor and spina 
bifida.  The spina bifida claim was characterized by the RO 
as a request for service connection for a spine condition, 
and denied on the basis that a chronic back condition was not 
shown to have been incurred during active duty.  In August 
1986, he filed his current claim, which complained of a 
"split 4th vertebrae in the neck" and asserted that this 
was due to a back injury during basic training in May 1981.

VA outpatient treatment records from July 1983 through 
January 1987 are silent for any complaints or treatment of a 
cervical spine condition.  In January 1988, following the 
Board's November 1987 remand, the veteran was examined for VA 
by a private orthopedic physician in Albuquerque.  The 
examiner noted some local tenderness over the spinous 
processes in the area of T5-T7 and diagnosed a "[h]istory 
consistent with thoracic strain, but made no finding 
pertinent to the cervical spine.  An X-ray study of the 
cervical spine performed at this time was characterized as 
normal for the veteran's age.  In January and February 1988, 
the veteran was seen at the Albuquerque VAMC with complaints 
of muscle pain and spasm in the back, especially in the 
thoracic and cervical spine regions.  This was assessed as 
chronic neck and back pain.

In September 1991, the veteran received a back examination at 
the Saginaw, Michigan, VAMC, but no complaints relative to 
the cervical spine were noted and no cervical spine condition 
was diagnosed.  In September 1992, the veteran was seen at 
MJL in Cottonwood, Arizona, with complaints subsequently 
diagnosed as thoracic spine pain with muscle spasm.  In May 
1992, he became a patient at SMC, where his complaints 
included back pain primarily in the lumbosacral region.  A 
September 1992 treatment report from that facility describes 
a prior cervical spine X-ray which "had anomaly, without 
significance."  In February 1993, the veteran had an MRI 
study of the cervical spine at MJL.  This revealed "mild" 
deformities of C4 and C5 "raising the possibility of a 
previous injury," and an anomaly at C6 and C7 suggesting 
duplication or incomplete fusion of the posterior elements.  
Later in February 1993, the veteran told his physician at SMC 
that an EEG technician at NCNA had twisted his head in 
January 1993, resulting in neck spasm and "significant 
dysfunction."

In May 1994, X-ray studies of the cervical and lumbar spine 
were taken at the Tucson, Arizona, VAMC.  The radiologist 
noted some loss in height of the vertebral bodies of C5 and 
C6, with bony sclerosis and some anterior osteophyte 
formation, as well as some facet arthrosis at C1-2.  This was 
interpreted as degenerative changes of C5 and C6, with no 
evidence of acute fracture or subluxation.  MRI studies 
performed at the VAMC in June 1994 were interpreted as 
showing a herniated disc at C5-6.

In August 1994, the veteran was examined by a private 
neurosurgeon in Phoenix, Arizona, to determine whether he had 
a herniated cervical disc.  A copy of the neurosurgeon's 
consultation report was provided to the RO.  The examiner 
noted a primary complaint of pain in the posterior cervical 
region with some radiation into the shoulder blades, worse on 
the left, and some radiation into the left deltoid area.  The 
veteran presented the examiner with a history of having been 
in a tank accident during his active service in Germany.  He 
stated that his tank was going at about 60 miles per hour 
when it went over a small hill and landed with great force, 
causing a compressive injury of the neck.  The veteran told 
the examiner that he had pain at the time but was refused 
medical evaluation and returned to duty.  He also reported a 
fall at a grocery store in Sedona in May 1994, which he 
stated aggravated his neck injury.  On examination, the 
veteran was observed to hold his head at an angle, and to 
demonstrate significantly restricted head movement.  The 
examiner noted impaired pinprick and vibratory perception, 
with diminished position sense, but expressed doubt as to 
"the validity of this apparent sensory impairment."  He 
noted that a May 1994 MRI of the cervical spine did 
demonstrate a herniated disc at the C5-6 level which, 
however, did not seem to compromise the C6 roots or the 
spinal cord, and stated that the veteran's posterior cervical 
pain might be related to the disc herniation.  He did not 
express any opinion as to the origin of this condition.

In November 1995, the veteran testified before a hearing 
officer at the Phoenix RO.  He again reported having been in 
a tank accident which occurred when his tank went airborne 
after going over a berm at high speed and "smashed" to the 
ground.  The veteran stated that he was removed from the 
tank, since he was unable to exit on his own, and taken 
directly from the field to a hospital where he was placed in 
a body cast.  He stated that he was in this cast for 
"approximately 10 to 12 months."

In December 1995, the veteran's osteophysician at the 
Cottonwood/Sedona Regional Medical Center (CS) sent a letter 
to the RO describing his condition.  The physician reported 
chronic neck pain with decreased movement of the neck and 
diminished grip strength.  He attributed this to degenerative 
disc disease in the cervical region with radicular pain, 
controlled with manipulative therapy, medication and nerve 
blocks.  The physician's assessment was of "extensive spinal 
damage" and extensive thoracic and cervical trauma with 
nerve and disc damage.  He did not identify the nature or 
source of the trauma or disc damage and did not provide any 
link to the veteran's military service.  The day following 
the date of the CS letter, a cervical spine X-rays study was 
performed for the CS physician.  This was said to reveal 
minor degenerative osteophytes about C4, 5 and 6, with no 
acute vertebral compression fracture and no sign of 
degenerative disc disease.  A spina bifida was noted at both 
C6 and C7, and the interpreting radiologist recommended 
additional imaging to assess the condition.  There were no 
comments or findings suggesting cervical trauma.  An MRI 
study was performed the same day, noting minimal 
osteoarthritic degenerative changes and moderate bony 
demineralization.  A left-sided hemivertebra of C7 was 
reported with no associated scoliosis or other congenital 
abnormalities.  In April 1996, X-rays studies were performed 
for CS, which were interpreted as showing a "forme fruste" 
of the hemivertebra ("an atypical, especially a mild or 
incomplete, form, as of a disease or anomaly," Dorland's 
Illustrated Medical Dictionary 653 (27th ed. 1988)) or 
butterfly vertebrae.  

VA outpatient treatment and examination reports through 
February 1999 show continuing complaints of neck and cervical 
spine pain, which the veteran consistently related to the 
claimed in-service tank accident.  As noted previously, the 
veteran was examined in March 2000 at the Phoenix VAMC.  This 
examination included a full review of his claims file and 
medical record, including X-ray and MRI studies.  An 
examining neurologist indicated that cervical spine films 
from August 1999 showed an irregular spinous process of C5, 
possibly indicative of old fracture, but were normal in other 
respects.  The examination does not otherwise concern itself 
with the cervical spine and no opinion was offered regarding 
the relationship of the veteran's cervical spine condition to 
his active duty.  

The Board has considered whether a more complete examination 
of the veteran's cervical spine might be required, but has 
concluded that it is not.  In a claim for service connection, 
it is the origin or etiology of a condition, and not the 
present level of disability, which is at issue.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (present 
disability level of primary concern in rating cases).  There 
is an extensive body of private and VA medical evidence in 
the claims file which reviews the veteran's cervical spine 
history and complaints from well before his active military 
service through the present.  As noted above, the VCAA 
requires VA to provide a medical examination or secure a 
medical opinion when necessary to make a decision on the 
claim.  See VCAA, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(d)).  However, based on the extensive medical history 
already of record, the Board believes there is an adequate 
evidentiary basis for its appellate review.  See Sabonis, 6 
Vet. App. at 430 (unnecessary remands to be avoided).

The great majority of the clinical evaluations, X-rays and 
MRI studies of the veteran, dating to his first neck X-ray 
following his December 1973 automobile accident, have found 
no significant abnormality in the veteran's cervical spine, 
with the exception of a spina bifida or malformed vertebra at 
C-6.  Although there appear to have been variations in 
reporting the actual identity of the vertebra involved, the 
characterization of it as an incompletely formed vertebra has 
been consistent.  This represents a congenital or 
developmental defect, which is not considered a disease or 
injury for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9; see generally Winn v. Brown, 8 Vet. App. 
510 (1996) (upholding Secretary's authority to exclude 
certain conditions from consideration as disabilities under 
38 C.F.R. § 4.9).  Even if this vertebral anomaly were 
considered a compensable disability, it clearly and 
unmistakably preexisted the veteran's active duty, and there 
is no evidence of any increase in the condition's severity 
during service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306, 3.322.

More recent X-ray and MRI reports have noted changes in the 
cervical vertebral structure, some of which are described as 
degenerative in nature and others of which are said to be 
"suggestive" of possible prior injury.  Assuming this to be 
the case, the Board notes that there are a number of neck and 
head injuries documented in contemporary medical treatment 
reports, including the December 1973 automobile accident, a 
November 1980 automobile accident, and a twisting injury 
while receiving and EEG in January 1993.  All of these 
predate the February 1993 diagnostic testing which suggests a 
traumatic origin for some of the cervical spine changes.  A 
neck injury as the result of a fall in a grocery store in May 
1994 has also been reported.  Conversely, there is no mention 
whatsoever in the veteran's service medical records of any 
cervical spine injury during his active duty.

The veteran has consistently reported to physicians and 
testified to VA that he was involved in a tank accident 
during his service in Germany.  However, the Board finds that 
his statements are inconsistent and unsupported by other 
contemporary evidence, and therefore affords them no weight.  
The veteran's own reports provide wildly varying accounts of 
the accident.  He advised his private medical examiner in 
August 1994 that after the accident he had been refused 
medical evaluation and returned to duty, while his November 
1995 testimony to the Phoenix RO indicates that he was unable 
move from the tank by himself, was taken to a hospital and 
placed in a body cast, and remained in the cast for 
"approximately 10 to 12 months."  

The veteran's Army Personnel Qualification Record (DA Form 
20) indicates that he reported to Company C, 3rd Battalion, 
64th Armor Regiment in Schweinfurt, Germany in late September 
1981.  His service medical record contains notations of 
routine outpatient treatment for colds, and upper respiratory 
infections in September, October and November 1981, but no 
reports of neck injury.  An August 1982 recommendation for 
reclassification, signed by the veteran's First Sergeant, 
indicates that he was removed from his tank platoon and 
reassigned to administrative duties in a headquarters platoon 
after he was noted to have a "nervous condition" (essential 
tremor).  This apparently occurred during or shortly before 
January 1982.  In May 1982 he was permanently reassigned to 
the headquarters company for his battalion as the Command 
Sergeant Major's driver and battalion draftsman.  Neither the 
medical records nor the administrative history provides any 
support for the veteran's account of injury as the result of 
a tank accident or any lengthy period of hospitalization.

No health care professional, private or VA, has attributed 
any complaint or abnormality of the cervical spine to any 
aspect of the veteran's military service.  While the veteran 
asserts that either the claimed tank accident or other 
instances of back strain during service must have caused his 
neck pain and vertebral anomalies, his lay opinion cannot 
suffice to establish the etiology of his condition.  See 
Layno, 6 Vet. App. at 469.  He may, however, provide 
competent evidence concerning his observation of the apparent 
physical manifestations of a condition where continuity of 
symptomatology is at issue.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  In this regard, the Board notes that 
the veteran's back complaints immediately following his 
release from active duty related to lumbar and thoracic pain, 
and he had no complaints of cervical spine involvement until 
sometime after 1987 at the earliest.  Since a cervical spine 
condition was not manifested during service, and no symptoms 
referable to the cervical spine were noted for approximately 
four years thereafter, there is no basis for granting service 
connection under the provisions of 38 C.F.R. § 3.303(b). 

Accordingly, in the absence of any competent medical evidence 
indicating that a cervical spine condition was either 
incurred in or aggravated by the veteran's active military 
service, or that it was continuously symptomatic following 
his active duty, service connection for a cervical spine 
condition must be denied.  38 U.S.C.A. §§ 1111, 1131, 1137, 
1153; 38 C.F.R. § 3.303, 3.304. 3.306, 3.322.


ORDER

A rating in excess of 20 percent for a thoracic spine 
disorder is denied.

Service connection for a seizure disorder is denied.

Service connection for a cervical spine condition is denied.



		
	WAYNE M. BRAEUER 	
	Member, Board of Veterans' Appeals



 

